Citation Nr: 0023029	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  96-26 745	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post traumatic stress disorder (PTSD) with associated 
depression and chronic anxiety reaction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from April 1943 to November 1945.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 10 percent for anxiety reaction and denied 
entitlement to service connection for PTSD and hypertension.  
The veteran perfected an appeal of the denials of service 
connection and entitlement to an increased rating.

In an October 1998 statement the veteran withdrew his appeal 
of the denial of service connection for hypertension, and the 
Board finds that that issue is no longer within its 
jurisdiction.  38 C.F.R. § 20.204 (1999); Hamilton v. Brown, 
4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (an appeal ceases to be effective if withdrawn).  
In a May 1999 rating decision the RO granted service 
connection for PTSD, and increased the disability rating for 
the combined psychiatric disability from 10 to 50 percent.


FINDING OF FACT

On July 13, 2000, the Board was notified by the RO that the 
veteran died on March [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996).  This appeal on the merits has become moot 
by virtue of the death of the veteran and must be dismissed 
for lack of jurisdiction.  
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See Teten v. 
West, No. 98-1244, slip op. at 5 (U.S. Vet. App. July 21, 
2000); 38 C.F.R. § 20.1106 (1999).


ORDER

The appeal is dismissed.




		
	           N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 



